Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending. Claims 1, 10, and 17 are the independent claims. Claims 7, 16, and 18-20 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 11/25/2020.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/25/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim interpretation under 35 U.S.C. § 112 (f), applicant’s remarks seem to be directed towards statements that were not included in the previous office action. The paragraphs included in the claim interpretation section of the previous office action are included in all of the Examiner’s office actions and merely lay out the default interpretation of terms in light of 35 U.S.C. § 112(f). Applicant’s attention is directed towards the last paragraph, reiterated here:
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
So if there are no terms in the claim language that explicitly use “means”, then they are not being interpreted under 35 U.S.C. § 112(f), unless explicitly stated otherwise. The claims do not include the word “means” and the previous office action made no mention of any exceptions, so no terms are 
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered. With respect to the rejections of claims 1, 5, 9, 10, 14, and 17 due to the use of multiple and/or statements, applicant’s arguments have been considered and are persuasive. With respect to the rejection of claim 7, applicant’s amendments have been considered and are persuasive. The Office thanks the applicant for noticing and similarly amending claim 16. However with respect to the rejection of claims 1-20 due to the relative terms “near stall” and “near spin”, applicant’s remarks have been considered and are not persuasive. Applicant argues that one having ordinary skill in the art of aircraft systems and related systems would know what relative terms like “near stall” or “near spin” would mean in the context of aircraft spin systems. The office acknowledges that these terms are terms used in the art, but that does not mean that they have any universal, explicit definition and are thus still relative terms. Patent applications require language that can clearly distinguish the metes and bounds of the invention. If one cannot explicitly set the exact boundaries of when a set of conditions is or is not definitively “near stall”, then determining whether something is infringing on the invention is similarly indefinite. Language such as “approaching stall”, would be similarly broad, but not indefinite, because it has an explicit boundary of what it does and does not encompass.
Therefore the Office respectfully disagrees and the claim rejections of claims 1-20 under 35 U.S.C. § 112 (b) remain.
With respect to the claim rejections of claims 1, 5, 10, 14, and 17 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that Barth does not disclose “determining if the aircraft is near stall or in a stall using the flight data; determining if the aircraft is in uncoordinated flight while near stall or in a stall to before determining the existence of near stall, stall, spin, or near spin, the Office still respectfully disagrees. Regardless of the prior art’s proposed use of sideslip in determining an unsafe condition, when the determination of sideslip is performed continuously, the determination of uncoordinated flight would occur before, during, and after the determination of the existence and mitigation of near stall, stall, spin, or near spin, which includes before.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1, 5, 10, 14, and 17 under 35 U.S.C. § 102 remain.

Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 2-4, 6-9, 11-13, 15-16, and 18-20 under 35 U.S.C. § 103 remain.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "near stall" and “near spin” in claims 1, 10, and 17 are relative terms which render the claim indefinite.  The terms "near stall" and “near spin” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The designation of “near” is indefinite and the applicant should explicitly define the metes and bounds of the term. For the purpose of examination, the limitation with be interpreted to mean any aircraft with a non-zero potential to enter a spin.

	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barth et al. (US 2015/0084792 A1).
Regarding claim 1, Barth discloses an anti-spin system for an aircraft (Barth abstract), comprising: an anti-spin module configured to execute a computer implemented method, the method comprising: 5receiving flight data from one or more aircraft flight data systems (Barth ¶45-47 and 50-52); determining if the aircraft is near stall or in a stall using the flight data (Barth ¶10-11, 14, 19, 23, 36, 45-59, and 66); determining if the aircraft is in uncoordinated flight while near stall or in a stall to determine if the aircraft is near spin or in a spin using the flight data (Barth ¶10-11, 14, 19, 23, 36, 45-59, and 66); and if the aircraft is determined to be near spin, at least one of: 10sending an alert to a warning indicator in a cockpit to warn the pilot of a spin or near spin condition; or sending a signal to an automated control system for inputting automatic control to the aircraft to avoid a spin by coordinating the aircraft or avoiding a stall while uncoordinated (Barth ¶10-11, 14, 19, 23, 36, 41, 45-59, and 66).15

With respect to claims 10 and 14: all limitations have been examined with respect to the system in claims 1 and 5. The system taught/disclosed in claims 1 and 5 can clearly perform the method executed by the instructions on the computer-readable medium of claims 10 and 14. Therefore claims 10 and 14 are rejected under the same rationale.
With respect to claim 17: all limitations have been examined with respect to the system in claim 1. The system taught/disclosed in claim 1 can clearly perform the method of claim 17. Therefore claim 17 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2015/0084792 A1) in view of Welsh et al. (US 9,440,747 B1).
Regarding claim 6, Barth does not explicitly state wherein the method further comprises determining whether a pilot inputs a stall-avoidance control input to avoid a spin within a threshold period of time before inputting automatic control to the aircraft.10  
Regarding claim 7, Barth does not explicitly state wherein the computer implemented method includes overriding the pilot input and inputting automatic control to the aircraft regardless of whether 
Welsh teaches wherein the method further comprises determining whether a pilot inputs a stall-avoidance control input to avoid a spin within a threshold period of time before inputting automatic control to the aircraft (Welsh columns 9-14); and wherein the computer implemented method includes overriding the pilot input and inputting automatic control to the aircraft regardless of the threshold period of time if the pilot inputs a stall-exacerbating input within the threshold period of time (Welsh column 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as described by Barth, with the time-based controls and limitations, as taught by Welsh, because the control introduced by Welsh creates a more robust system by reducing the effect of human response error (Welsh column 2 and 4).
Regarding claim 8, Barth discloses wherein the anti-spin module is at least partially included in an integrated air data probe which also includes at least one flight data system (Barth ¶50-53 and 59).
Barth does not explicitly state wherein the anti-spin module is operatively connected to an aircraft computer that is configured to control the aircraft.
Regarding claim 9, Barth discloses wherein the anti-spin module is at least partially included in the 20 aircraft computer operatively connected to the one or more aircraft flight data systems (Barth ¶50-53 and 59).
Barth does not explicitly state wherein the aircraft computer includes or is operatively connected to the autopilot.15 
Welsh discloses wherein the anti-spin module is operatively connected to an aircraft computer that is configured to control the aircraft; and wherein the aircraft computer includes or is operatively connected to the autopilot (Welsh abstract and columns 2, 5, and 14). It would have been obvious to 
With respect to claims 15 and 16: all limitations have been examined with respect to the system in claims 6 and 7. The system taught/disclosed in claims 6 and 7 can clearly perform the method executed by the instructions on the computer-readable medium of claims 15 and 16. Therefore claims 15 and 16 are rejected under the same rationale.
Claims 2-4, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2015/0084792 A1) in view of Lam et al. (US 9,846,432 B2)
Regarding claim 2, Barth does not explicitly state wherein inputting automatic control to the aircraft to avoid the spin includes inputting yaw control to coordinate the aircraft.
Regarding claim 3, Barth does not explicitly state wherein if the aircraft is determined to be in a spin, the computer20 implemented method further comprises inputting automatic control to the aircraft to recover from the spin.14 AM 69967385.1 103914US01 1510801.900US1  
Regarding claim 4, Barth does not explicitly state wherein inputting automatic control to the aircraft to recover from the spin includes applying opposite yaw control to the direction of the spin.  
Lam teaches wherein inputting automatic control to the aircraft to avoid the spin includes inputting yaw control to coordinate the aircraft; wherein if the aircraft is determined to be in a spin, the computer 20 implemented method further comprises inputting automatic control to the aircraft to recover from the spin; and wherein inputting automatic control to the aircraft to recover from the spin includes applying opposite yaw control to the direction of the spin (Lam columns 4-5). It would have been 
With respect to claims 11-13: all limitations have been examined with respect to the system in claims 2-4. The system taught/disclosed in claims 2-4 can clearly perform the method executed by the instructions on the computer-readable medium of claims 11-13. Therefore claims 11-13 are rejected under the same rationale.
With respect to claims 18-20: all limitations have been examined with respect to the system in claims 2-4. The system taught/disclosed in claims 2-4 can clearly perform the method of claims 18-20. Therefore claims 18-20 are rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 26, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669